IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                           No. 95-40287
                         Summary Calendar
                        __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEVIN ROACH,

                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:94-CR-95-1
                        - - - - - - - - - -
                           June 27, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.


PER CURIAM:*

     Appellant Kevin Roach contends that he is entitled to

reversal of his conviction of using or carrying a firearm in

relation to a drug trafficking offense, 18 U.S.C. § 924(c)(1), on

grounds that the Government failed to establish a factual basis

for his guilty plea.   This lacks merit because the district

court's finding of a factual basis relative to his carrying the

firearm is not erroneous.   See United States v. Fike, ___ F.3d

___ (5th Cir. May 7, 1996, No. 93-1797), slip op. 3527.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     No.
                     -2-

JUDGMENT AFFIRMED.